People v Moore (2021 NY Slip Op 01067)





People v Moore


2021 NY Slip Op 01067


Decided on February 17, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 17, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, A.P.J.
ROBERT J. MILLER
COLLEEN D. DUFFY
HECTOR D. LASALLE
PAUL WOOTEN, JJ.


2020-00585	ON MOTION
 (Ind. No. 771/19)

[*1]The People of the State of New York, respondent,
vKemar Moore, appellant.


Stephen R. Mahler, Kew Gardens, NY, for appellant.
Madeline Singas, District Attorney, Mineola, NY (Tammy J. Smiley and Amanda Manning of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Robert A. Schwartz, J.), rendered December 6, 2019, convicting him of attempted criminal possession of a forged instrument in the second degree, upon his plea of guilty, and imposing sentence. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738), in which he moves for leave to withdraw as counsel for the appellant.
ORDERED that the motion of Stephen R. Mahler for leave to withdraw as counsel for the appellant is granted, and he is directed to turn over all papers in his possession to new counsel assigned herein; and it is further,
ORDERED that Stacy Eves, P.O. Box 1175, Long Beach, New York 11561, is assigned as counsel to perfect the appeal; and it is further,
ORDERED that the respondent is directed to furnish a copy of the certified transcript of the proceedings to the new assigned counsel; and it is further,
ORDERED that new counsel shall serve and file a brief on behalf of the appellant within 90 days of the date of this decision and order on motion and the respondent shall serve and file its brief within 30 days after the brief on behalf of the appellant is served and filed. By order dated December 18, 2019, the Supreme Court, Nassau County, granted an application pursuant to Criminal Procedure Law § 380.55 for poor person relief. By decision and order on motion dated February 6, 2020, this Court directed that the appeal is to be heard on the original papers (including a certified transcript of the proceedings, if any) and on the briefs of the parties. The parties are directed to file one original and five duplicate hard copies, and one digital copy, and to serve one hard copy on each other (see 22 NYCRR 1250.9[a][4]; [c][1]).
Upon our independent review of the record, we conclude that there are nonfrivolous issues in this case, including, but not necessarily limited to whether the immigration consequences of the defendant's plea agreement were sufficiently considered (see People v Lamery, 186 AD3d 1400).
Accordingly, assignment of new counsel is warranted (see People v Stokes, 95 NY2d 633, 638; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252).
MASTRO, A.P.J., MILLER, DUFFY, LASALLE and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court